         Case 8-20-08044-ast          Doc 20       Filed 03/16/21        Entered 03/16/21 14:37:43




    Ilan D. Scharf
    Jeffrey P. Nolan
    PACHULSKI STANG ZIEHL & JONES LLP
    780 Third Avenue, 34th Floor
    New York, New York 10017-2024
    Telephone: (212) 561-7700
    Facsimile: (212) 561-7777
    ischarf@pszjlaw.com
    jnolan@pszjlaw.com

    Counsel for the Plaintiff,
    Howard M. Ehrenberg in his capacity
    as Liquidating Trustee of Orion Healthcorp, Inc., et al.,

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
 In re:                                                           :   Chapter 11
                                                                  :
    ORION HEALTHCORP, INC1.                                       :   Case No. 8-18-71748 (AST)
                                                                  :
                         Debtors.                                 :   (Jointly Administered)
                                                                  :
    HOWARD M. EHRENBERG IN HIS CAPACITY                           :   Adv. Pro. No. 8-20-08044 (AST)
    AS LIQUIDATING TRUSTEE OF ORION                               :
    HEALTHCORP, INC., ET AL.,                                     :
                                                                  :
    Plaintiff,                                                    :
                                                                  :
    v.                                                            :
                                                                  :
    AMERICAN EXPRESS TRAVEL RELATED                               :
    SERVICES COMPANY, INC.,                                       :
                                                                  :
    Defendant(s).                                                 :


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 303, Middletown, NJ 07748.


15863257v1
      Case 8-20-08044-ast       Doc 20     Filed 03/16/21    Entered 03/16/21 14:37:43




                        CASE MANAGEMENT AND DISCOVERY PLAN

       Plaintiff, Howard Ehrenberg, in his capacity as Liquidating Trustee of Orion Healthcare,

Inc. (the “Plaintiff”) and Defendant American Express Travel Related Services Company, Inc.

(“Defendant”), by and through their undersigned counsel of record, (collectively “the Parties”)

stipulate as follows:

       The Parties in the above-captioned adversary proceeding (the “Adversary Proceeding”),

respectfully request the following Discovery Plan apply to the Adversary Proceeding. The

Discovery Plan is submitted in compliance with the Initial Scheduling Order issued by the

Court and in accordance with Fed. R. Civ. P. 16(b) and 26(f).

       1.      Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed no

later than April 6, 2021.

       2.      The parties have met and conferred regarding documents maintained in

electronic format. Plaintiff has identified the issue of the Debtors’ servers, some of which

have been coded into a searchable format while others of which would require additional

time and expenditures. Defendant has not yet identified potential issues with respect to

documents maintained in electronic format. The parties will cooperate to facilitate the

exchange of relevant evidence stored in any electronic format.

       3.      All written and document fact discovery between the parties shall be

completed no later than September 30, 2021.

       4.      The parties are to conduct discovery in accordance with the Federal Rules of

Civil Procedure ("Civil Rules"), Federal Rules of Bankruptcy Procedure ("Bankruptcy

Rules") and the Local Rules of the Bankruptcy Court for the Eastern District of New York




                                                2
        Case 8-20-08044-ast       Doc 20     Filed 03/16/21     Entered 03/16/21 14:37:43




("Local Bankruptcy Rules"). The parties anticipate discovery on the subject transfers, the

basis for and the circumstances surrounding the issuance of cards and the payments.

         5.     Mediation

         The Parties desire and agree to attend mediation but believe such mediation is best

utilized after the Parties have had the opportunity to conclude written and document fact

discovery after which time they will either agree to a private mediator or select a mediator from

the Mediation Register of the Eastern District of New York, United States Bankruptcy Court.

The Parties will jointly file a stipulation (the “Stipulation”) with the Court advising of the

selection of a mediator and the date proposed for mediation, which date will be scheduled prior

to the continued Pre-Trial Conference.

         6.     Motions

                a.      All motions and applications shall be governed by the Civil Rules,

Bankruptcy Rules and Local Bankruptcy Rules, including pre-motion conference

requirements. Pursuant to the authority provided by Fed. R. Civ. P. 16(b)(2), a motion for

summary judgment will be deemed untimely unless a request for a pre-motion conference

relating thereto (see Local Bankruptcy Rule 7056-1) is made in writing within fourteen (14)

days after the close of expert discovery.

         7.     Pre-Trial Conference

                a.      The Pre-Trial Conference is adjourned to ___________, 2021. The

proposed Joint Pretrial Order shall be prepared and submitted on or before_________________,

2021.

         This ORDER may not be modified or the dates herein extended, except by further

Order of this Court for good cause shown. Any application to modify or extend any deadline


                                                  3
       Case 8-20-08044-ast       Doc 20    Filed 03/16/21       Entered 03/16/21 14:37:43




established by this Order shall be made in a written application no less than five (5) days prior

to the expiration of the date sought to be extended.

Dated: March 16, 2021

 PACHULSKI STANG ZIEHL & JONES LLP                     ARNALL GOLDEN GREGORY LLP
 Attorneys for Plaintiff Howard M. Ehrenberg,          Counsel for Defendant American Express
 in his capacity of Liquidating Trustee of Orion       Travel Related Services Company, Inc.
 Healthcorp, Inc., et al

 By:      /s/ Jeffrey P. Nolan                         By:   /s/ Darryl S. Laddin
       Ilan D. Scharf, Esq.                                  Darryl S. Laddin, Esq.
       Jeffery P. Nolan, Esq., (Pro Hac Vice)                Maureen P. McAneny, Esq.
       780 Third Avenue, 34th Floor                          171 17th Street NW, Suite 2100
       New York, NY 10017                                    Atlanta, GA 30363
       Tel: (212) 561-7700                                   Tel: 404.873.8120
       Email: ischarf@pszjlaw.com                            Email: darryl.laddin@agg.com
                jnolan@pszjlaw.com                                   maureen.mcaneny@agg.com

SO ORDERED:




                                                   4
